Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
	Claim 1 has been amended such that the preamble now recites closed language consisting of in response to the interview conducted on 21 January 2021. However, applicant is directed to MPEP 2111.03 II, particularly “the ‘consisting of’ phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986)”. Therefore, the claim only limits the heat dissipation cartridge element to a frame structure with an accommodating through hole and a seating portion. The claim does not preclude unrecited elements of the frame structure (such as the insulating plastic plate of the plastic frame portion recited in Claim 3, the thermal interface material of the plastic frame portions recited in Claim 4, etc.) Therefore, all of the prior art rejections of record are upheld below.

Terminal Disclaimer
The terminal disclaimer filed on 08 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,840,484 has been reviewed and is accepted. The terminal disclaimer has been recorded and the double patenting rejections of record are overcome.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US 10497910 B2) in view of Lee 2 (US 9929427 B2) and Yoon (US 20110117410 A1), all of record.
Regarding Claim 1, Lee 1 teaches a heat dissipation cartridge (cartridge 200) consisting of: a frame structure formed of a heat dissipation plastic (see column 4 lines 36-40 indicating that the material of the cartridges 200 may be thermally-conductive plastic, which cools the battery, therefore teaching the claimed heat dissipation plastic) forming a rectangular shape; an accommodating through-hole provided in a central area of the frame structure and having a rectangular shape (see figures 3, 5 and 6 showing a through hole in the central portion of the cartridge 200); and a seating portion protruding from inner walls of the heat dissipation plastic frame portions inwardly towards the accommodating through-hole (see figures 7 and 8 showing that each cartridge 200 has an inward extending protrusion) so that a pair of batteries (battery cells 100) can be accommodated in the accommodating through-hole, and one of the batteries can be seated on one side of the seating portion and the other one thereof can be seated on the other side of the seating portion (see again figure 8).
Although Lee 1 further teaches that the cartridge may be molded (see column 15 lines 10-14), Lee 1 does not teach that the frame includes a pair of aluminum frame portions, wherein “end portions” of the aluminum frame portions are fixed to end portions of the heat dissipation plastic frame portions. As such, Lee 1 also does not teach a seating portion protruding from inner walls of the heat dissipation plastic frame portions and the aluminum frame portions as claimed. However, the examiner notes that the claimed “portions” do not preclude additional materials or portions of the frame structure.
Lee 2 teaches a cartridge supporting two batteries (see reinforcing barrier 250 in figures 2 and 4-5), which has a metal frame portion provided on an outer portion of the cartridge (see metal member 
Additionally, Yoon teaches a heat dissipation device (heatsink plate 121 including heatsink wall 122) located between adjacent battery cells (battery cells 110, see figure 1b) which is made of aluminum (see [0048]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that when modifying Lee 1 with the metal frame of Lee 2, the chosen metal may be aluminum in order to utilize the high thermal conductivity of aluminum to effective dissipate heat around battery cells (see Yoon [0048]).
With this combination, the claim is met because the boundaries between the claimed heat dissipation plastic portions and aluminum frame portions can be arbitrarily selected, provided that the end portions contact each other as claimed. Therefore, when implementing the metal frame of Lee 2 with the rectangular plastic frame of Lee 1, the claimed “end portion” may simply be the point at which a side of the aluminum frame is in contact with the top or bottom portion of the plastic frame.
Claim 3, as in Claim 1, Lee 1 does not teach an aluminum frame as claimed. However, Yoon further teaches anodizing a surface of a heat dissipation device used between battery cells (see [0052]) such that the structure comprises an oxide coating layer made of alumina provided by anodizing a surface of the aluminum frame. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that when modifying Lee 1 with the metal frame of Lee 2, the chosen metal may be anodized aluminum in order to utilize the high thermal conductivity of aluminum to effective dissipate heat around battery cells (see Yoon [0048]) and have superior corrosion resistance, wear resistance, and electrical insulation (see Yoon [0052]).
Regarding Claim 5, Lee 1 further teaches that the frame structure comprises an insulating plastic material (see column 15 lines 10-14 which indicates that the cartridge 200 may be polymer-based with low electric conduction) and each of the pair of batteries (battery cells 100) is a pouch battery (see column 2 lines 54-62), with electrode terminals (electrode leads 101) of the pouch battery being pressure fitted in between adjacent portions of the heat dissipation plastic frame structure (see figure 3, which shows that the electrode leads 101 are sandwiched between adjacent cartridges 200).
Lee 1 does not teach that the terminals are plated on and in contact with an insert-injected insulating plastic plate. However, one of ordinary skill in the art would have appreciated as of the effective filing date of the claimed invention that pressure fitting is an obvious alternative manner of inserting an electrode tab in plastic portions to insert-molding as claimed. 
Further, the examiner notes that the claim limitation “insert-molded” represents a product by process limitation of the claimed cartridge product. Patentability of product claims is based on the structure of the claimed product. Because the process in its broadest reasonable interpretation simply requires inserting the plastic plate into the plastic frame, it does not provide any additional structure to the claimed product and as such it does not provide any additional patentable distinctiveness to the 
Regarding Claim 8, the examiner notes that in the specification, there is no definition or examples of a thermal interface material. As such, since Lee 1 further teaches that the frame structure (cartridge 200) comprises an adhesive (N) at the thermal interface of the battery cells (100) and the protrusion of the cartridge (200) teaching the claimed seating portion, the broadest reasonable interpretation of “thermal interface material” would include the adhesive (N) of Lee 1. Further, the Examiner notes that the claim limitation “insert-molded” represents a product by process limitation of the claimed cartridge product. Patentability of product claims is based on the structure of the claimed product. Because the process does not provide any additional structure to the claimed product, it does not provide any additional patentable distinctiveness to the claim. As such, because Lee 1 discloses the claimed product structurally, the claim limitations are met.
Regarding Claim 9, again the examiner notes that in the specification, there is no definition or examples of a thermal interface material. As such, since Lee 1 further teaches recesses in the heat dissipation plastic frame (cartridges 200) with adhesive (N) filled therein at the thermal interface of the battery cells (100) and the protrusion of a cartridge (200) teaching the claimed seating portion (see figure 8), the broadest reasonable interpretation of “thermal interface material” would include the adhesive (N) of Lee 1, and the structure of the claim is met.
Regarding Claim 11, Lee 1 further teaches that the heat dissipation plastic comprises a moldable resin (see column 15 lines 8-18 and lines 30-36, which indicate that the cartridge 200 may be polymer-based thermally-conductive material such as polypropylene, acrylonitrile butadiene styrene, polycarbonate, nylon, liquid crystal polymer, polyphenylene sulfide, polyetherether ketone, which are moldable resins as claimed) in which an insulating heat sink filler is distributed (see column 15 lines 19-29, which indicate that there may be a filler mixed with the polymer, noting that the recited fillers such 
Regarding Claim 12, Lee 1 further teaches that the depth of the accommodating through hole is substantially the same as or greater than a thickness of the pair of batteries (the examiner notes that in Claim 1, the “frame” can collectively refer to all of the cartridges 200; similarly, the accommodating through hole can collectively refer to the central openings of all of the cartridges 200; therefore, the depth of the accommodating through-hole can refer to the depth of all of the central openings of all of the cartridges 200, which is greater than a thickness of the pair of battery cells 100). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723